Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports First Fiscal Quarter Results SAN JOSE, Calif.—April 24, 2014—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) the leading provider of yield improvement technologies and services for the integrated circuit (IC) manufacturing process life cycle, today announced financial results for its first fiscal quarter ended March 31, 2014. Total revenues for the first fiscal quarter of 2014 totaled $27.1 million, which were the same as for the fourth fiscal quarter of 2013 and up 12% when compared to total revenues of $24.1 million for the first fiscal quarter of 2013. Design-to-silicon-yield solutions revenue for the first fiscal quarter of 2014 totaled $14.9 million, which was the same as for the fourth fiscal quarter of 2013 and up only slightly when compared to design-to-silicon-yield solutions revenue of $14.8 million for the first fiscal quarter of 2013 . Gainshare performance incentives revenue for the first fiscal quarter of 2014 totaled $12 .2 million , which was the same as for the fourth fiscal quarter of 2013 and up 31% when compared to gainshare performance incentives revenue of $9.3 million for the first fiscal quarter of 2013
